Citation Nr: 9922952	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of tendon 
damage of the middle and ring fingers of the right hand, 
currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to 
February 1984.  

This matter arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim for a 
compensable evaluation for residuals of tendon damage of the 
middle and ring fingers of the right hand.  The veteran filed 
a timely appeal, contending, in substance, that the currently 
assigned 10 percent disability rating does not adequately 
address the severity of his disability, and that it causes 
problems in his career.  The case has been referred to the 
Board of Veterans' Appeals (Board) for resolution.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran is right hand dominant.  

3.  The veteran's residuals of tendon damage of the middle 
and ring fingers of the right hand are productive of pain on 
use with some decreased sensation and intermittent tingling, 
but there is no arthritis, and his symptomatology is not 
shown to involve ankylosis, favorable or otherwise.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's residuals of tendon damage of the 
middle and ring fingers of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5223 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, a 
report of a VA rating examination, and personal statements 
made by the veteran in his behalf.  The Board is not aware of 
any additional evidence which is available in connection with 
the present appeal.  In particular, the Board notes that, 
although the veteran stated in his June 1998 that he had more 
medical evidence to submit, he thereafter requested that VA 
release medical records, specifically, his service medical 
records, for purposes of another legal matter.  The Board 
finds that the veteran had an opportunity to submit 
additional medical records, but did not do so, under 
circumstances suggesting that no additional relevant medical 
records are available.  Therefore, no further assistance to 
the veteran regarding the development of evidence is 
required.  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to the absence of part or all 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

Historically, service connection for residuals of lacerations 
of the right hand, now characterized as residuals of tendon 
damage to the middle and ring fingers of the right hand, was 
granted by an August 1990 rating decision by the RO.  A 
noncompensable evaluation was assigned, effective from May 1, 
1990, based on information contained in the veteran's service 
medical records.  The veteran had also been scheduled to 
undergo a VA rating examination, but failed to report at the 
appointed time.  Some residuals of pain and weakness were 
noted in the records, but the available evidence did not show 
that the veteran had any present disability or functional 
impairment.  

In February 1998, the veteran submitted a claim for an 
increased rating for his service-connected residuals of 
tendon damage to the middle and ring fingers of the right 
hand.  In March 1998, the veteran underwent a VA rating 
examination.  The report of that examination shows that the 
veteran is right-handed.  He complained of pain, stiffness, 
and an intermittent tingling sensation in the dorsal and 
palmar surfaces of the right hand and at the tips of the 
middle, ring, and little fingers of his right hand.  He 
reported that engaging in certain activities, such as writing 
or using spray bottles, caused pain.  However, he indicated 
that he did not experience problems with dropping objects.  
On examination, he was not found to have any obvious swelling 
or other deformities in his right hand, but he was shown to 
have multiple scars on the underside of the middle and ring 
fingers of the right hand.  The examiner noted that the 
veteran had full metacarpophalangeal flexion on all fingers 
of the right hand to 90 degrees, and that the veteran could 
hyperextend his fingers to 30 degrees, but that he 
experienced pain at 20 degrees.  He was shown to have pain on 
other motion of the middle and ring fingers of the right 
hand, and had decreased strength in his right hand with 
respect to abducting the fingers against resistance.  
Radiologic examination disclosed degenerative joint disease 
of the first carpal metacarpal joint on the right, but 
disclosed no abnormality of the middle or right fingers.  The 
examiner concluded, in part and as relevant to this claim, 
that the veteran was status-post repair of extensor digitorum 
tendons of the right middle and ring fingers with functional 
impairment.

By a rating decision of April 1998, the veteran was assigned 
an increased evaluation of 10 percent, effective from 
February 10, 1998.  The veteran has since appealed that 
decision, contending that his service-connected disability is 
more severe than reflected by the currently assigned 10 
percent rating, and that it precludes him from obtaining or 
retaining gainful employment in his career field, aviation 
mechanics.    

The veteran's service-connected right middle and ring finger 
disability, status post repair of right middle and right 
finger extensor tendons due to laceration, is currently 
evaluated by analogy to 38 C.F.R. § 4.73, Diagnostic Code 
5309, and by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 
5223.  

Diagnostic Code 5309 rates the disabilities of Muscle Group 
IX, the intrinsic muscles of the hand, including the thenar 
eminence; short flexor, opponens, abductor and adductor of 
thumb; hypothenar eminence; short flexor, opponens and 
abductor of little finger; the four lumbricales; four dorsal 
and three palmar interossei, which affect the forearm muscles 
that act in strong grasping movements and are supplemented by 
the intrinsic muscles in delicate manipulative movements. See 
38 C.F.R. § 4.73, Diagnostic Code 5309.  The rating criteria 
pertaining to muscle injuries of the hand states that the 
hand is so compact a structure that isolated muscle injuries 
are rare, being nearly always complicated with injuries of 
bones, joints, tendons, and the like.  Diagnostic Code 5309, 
Note.  Such injuries are to be rated on limitation of motion, 
with a minimum rating of 10 percent.  Id.  While, in this 
case, there is no diagnosed muscle injury, the tendon repairs 
are evaluated by analogy to muscle injury.  The evidence 
reflects that the veteran has decreased strength on abduction 
of the fingers against resistance, although his primarily 
residual is pain on motion of the service-connected fingers.  
The Board notes that no disability rating other than the 
minimum 10 percent evaluation is provided under Diagnostic 
Code 5309.  Thus, a schedular evaluation in excess of 10 
percent is not available by analogy to Diagnostic Code 5309.

Applying the criteria under 38 C.F.R. § 4.71a, Diagnostic 
Code 5223, the criteria for evaluation of favorable and 
unfavorable ankylosis of two digits of the dominant hand, the 
Board concludes that the currently assigned 10 percent 
evaluation for the veteran's disability is appropriate, and 
that the preponderance of the evidence is against assignment 
of a higher evaluation under any other diagnostic code.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5223, a 10 percent 
evaluation is contemplated for favorable ankylosis of the 
middle and ring finger of the dominant hand, or for favorable 
limitation of motion allowing flexion to within 2 inches from 
the medial transverse fold.  Only limitation of motion of the 
fingers to one inch or farther from the transverse fold is 
compensable.  In this case, there is no ankylosis of the 
service-connected middle and right fingers.  Rather, the 
medical evidence shows essentially normal motion with pain on 
certain motions.  

The objective medical evidence of record, consisting of the 
rating examination report of March 1998 fails to show any 
ankylosis in the fingers of the veteran's right hand.  In 
fact, the examination report shows that he has essentially 
full range of motion in the middle and ring fingers of the 
right hand, but that he experiences some pain and weakness on 
the outer limits of his ranges of motion.  Thus, an increased 
evaluation is not available in this case by analogy to 
Diagnostic Code 5223, since there is no ankylosis, and the 
veteran is able to touch the transverse fold.  Additionally, 
the Board notes that a 10 percent evaluation is the highest 
schedular evaluation available under Diagnostic Code 5223 for 
disability of the dominant middle and ring fingers.  

The Board has considered the effect of pain and functional 
loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; see VAOPGCPREC 9-98 
(1998).  However, the regulations, at 38 C.F.R. § 4.56, make 
it clear that evaluation of muscle injury includes evaluation 
of pain and functional loss.  In this case, as discussed, 
there is no diagnosed muscle injury; the veteran's primary 
complaints are pain and functional loss.  

The impact of pain and functional loss has been considered in 
assignment of the 10 percent rating by analogy, in 
particular, since pain and functional loss are the primary 
findings which warrant that evaluation.  A separate 
evaluation for pain is not required.  VAOPGCPREC 9-98 at  2.  
The Board also notes that a separate evaluation for arthritis 
cannot be assigned, as the report of the March 1998 X-ray 
examination shows degenerative changes in the first carpal 
metacarpal joint on the right, for which the veteran has not 
been awarded service connection, but discloses no arthritis 
of the service-connected middle or ring fingers.  

Accordingly, the Board finds that the veteran's claim for an 
evaluation in excess of 10 percent for his residuals of 
tendon damage of the middle and ring fingers of the right 
hand must be denied.  

In addition, the potential application of the various 
provisions of Title 38 of the Code of Federal Regulations 
(1998) have been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here, while the veteran maintains 
that his middle and ring finger disability precludes him from 
obtaining or retaining gainful employment, there has been no 
showing that the disability under consideration has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or otherwise renders 
impracticable the regular schedular standards.  The Board 
recognizes that the veteran has a long history of working as 
an aviation mechanic, and that he has reported that he has 
been laid off from his former job.  However, there has been 
no showing that this lay-off was due to his middle and ring 
finger disability or that such disability precludes him from 
working.  In the absence of factors suggestive of an unusual 
disability picture, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Assignment of an evaluation in excess of 10 percent for 
residuals of tendon damage to the middle and ring fingers of 
the right hand is denied.  



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

